DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/16/2020.  Claims 2-12 and 15-31 are pending.  Claims 21, 25, and 27 are independent.  Claims 15-23 are withdrawn. Claims 1, 13, and 14 are canceled.  Claims 28-31 have been newly added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/950,461 (with 1 page of specification and 2 pages of drawings), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-4, 6, 7, 9-11, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Zadno-Azizi (US Pub. No.: 2006/0200191) and Burgermeister (US Pub. No.: 2004/0193205).
Regarding claims 2-4, 9-11, 24, 25, and 27, Geusen discloses an endovascular delivery system (100, Figs. 1-8), comprising: a prosthesis (106, Fig. 2) comprising a main tubular body (124, Fig. 4) having an open proximal end (the open end around 108, Fig. 5) and opposed open ipsilateral and contralateral legs (126 and 128, Fig. 4); an elongate outer tubular sheath (104, Figs. 1-8) having an open lumen and opposed proximal and distal ends with a medial portion therein between (Figs. 1-9); an elongate inner tubular member (150, Fig. 6) slidably disposed within the open lumen of the outer tubular sheath; wherein the distal end of the outer tubular sheath being slidably disposed past and beyond the distal end of the inner tubular member to define a prosthesis delivery state and slidably retractable to the medial portion of the inner tubular member to define a prosthesis unsheathed state (Fig. 6); an elongate guidewire (102, Figs. 1-8) comprising a proximal portion (the proximal end or proximal portion of 102) and a distal portion (the distal end portion of 102), said guidewire slidably disposed within the inner tubular member and extending from a handle assembly (170, Fig. 6), through the ipsilateral leg of the prosthesis and through the main tubular body of the prosthesis and extending past the proximal open end of the main tubular body in the 
Zadno-Azizi teaches, in the same field of endeavor (endovascular delivery system), an endovascular system (system shown in Figures 33-46 and at least Paras. [0166], [0208]-[0209], and [0295]-[0302]) comprising an elongate guidewire (combination of 902, 916, 931, and 929, Figs. 35 and 46) comprising a hollow lumen portion (the hollow lumen portion of the guidewire, Figs. 46 and 35), a proximal portion (the proximal portion of the guidewire, Figs 46), a distal portion (the distal end portion of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the endovascular system of Geusen to include an inflatable occlusion balloon secured directly to the balloon mounting portion of the elongate guidewire extending past the open proximal end of the main tubular body of a prosthesis; wherein the elongate guidewire comprises a hollow lumen portion and a balloon mounting portion between a proximal portion and a distal portion of the guidewire; where the hollow lumen portion extends from the proximal portion to the distal portion; wherein said elongate guidewire comprising a hollow portion such that the inflatable occlusion balloon is in fluid communication with a balloon inflation material; wherein the elongate guidewire further includes a hollow portion; wherein the portion of the elongate guidewire over which the occlusion balloon is disposed has porosity for ingress and egress of the balloon inflation material; wherein the balloon inflation material flows directly between the occlusion balloon and the elongate guidewire; wherein the porosity is a plurality of holes disposed through the elongate guidewire, wherein the plurality of holes are in direct communication within the occlusion balloon; wherein a seal is disposed on a proximal portion of the elongate guidewire; a first radiopaque marker disposed on a portion of the elongate guidewire just past the occlusion balloon as taught by Zadno-Azizi  and wherein the guidewire distal portion extending from the distal end of the inflatable occlusion balloon to the distal end of the 
Regarding claims 6 and 7, Geusen further teaches a guidewire (176) comprising a metallic material or a polymeric material (Para. 0057]) that are viewable via radiography or fluoroscopy.   Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the guidewire 102 of Geusen to include a metallic material or polymeric material that are viewable via radiography in order to obtain the advantage of allowing the physician to visualize the guidewire using radiography or fluoroscopy.
Regarding claim 26, Geusen further discloses that the endovascular delivery system has an overall outer diameter from about 10 French to about 14 French (Para. [0035]); wherein the elongate guidewire has an outer diameter of about 0.03 inches (Para. [0060] and Fig. 13, the elongate guidewire has an outer diameter of about 0.03 inches since the thickness of the wall of the elongate guidewire is significantly thin/small compared to the diameter of the lumen/hollow region of the elongate guidewire).  Zadno-Azizi further discloses that an inflatable occlusion balloon that has a wall having a thickness of 0.003 inches (Para. [0314]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Geusen in view of Zadno-Azizi to include that the thickness of the wall of the inflatable occlusion balloon to be 0.003 inches, since it has been held that .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Zadno-Azizi (US Pub. No.: 2006/0200191) and Burgermeister (US Pub. No.: 2004/0193205) as applied to claim 2 above, and further in view of St. Goar et al. (US Pat. No.: 6,090,096).
Regarding claim 5, Geusen in view of Zadno-Azizi and Burgermeister discloses substantially all the limitations of the claim as taught above but fails to disclose the balloon inflation material comprises saline and contrast material.  
St. Goar teaches, in the same field of endeavor (material for inflating an occlusion balloon), a balloon inflation material for inflating an occlusion balloon comprises saline and contrast material (Col. 7, lines 36-41).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the balloon inflation material of Geusen in view of Zadno-Azizi and Burgermeister to include a saline and contrast material as taught by St. Goar in order to obtain the advantage of obtaining images of identifying the location of the balloon inside the balloon.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Zadno-Azizi (US Pub. No.: 2006/0200191) and Burgermeister (US Pub. No.: 2004/0193205) as applied to claim 7 above, and further in view of Jacobsen et al. (US Pat. No.: 6,017,319).
Regarding claim 8, Geusen in view of Zadno-Azizi and Burgermeister discloses substantially all the limitations of the claim as taught above but fails to disclose a 
Jacobsen teaches, in the same field of endeavor (guidewire), a removable mandrel (333, Figs. 1-3) disposed at least partially within the hollow portion of the elongate guidewire for supporting elongate guidewire (Col. 2, line 38-Col. 3, line 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Geusen in view of Zadno-Azizi and Burgermeister to include a removable mandrel disposed at least partially within the hollow portion of the elongate guidewire for supporting elongate guidewire as taught by Jacobsen in order to obtain the advantage of facilitating the change of curvature of the guidewire as desired by the user (Jacobsen, Col. 2, lines 35-37).  The removable mandrel of the modify system is fully capable to support elongate guidewire prior to inflation of the occlusion balloon since it’s capable to support the elongate guidewire.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Zadno-Azizi (US Pub. No.: 2006/0200191) and Burgermeister (US Pub. No.: 2004/0193205) as applied to claim 11 above, and further in view of Bonnette et al. (US Pub. No.: 2003/0088262).
Regarding claim 12, Geusen in view of Zadno-Azizi and Burgermeister discloses substantially all the limitations of the claim as taught above but fails to disclose a second radiopaque marker disposed on a position of the elongate guidewire just prior the occlusion balloon.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Geusen in view of Zadno-Azizi and Burgermeister to include a radiopaque marker disposed on a position of the elongate guidewire just prior the occlusion balloon as taught by Bonnette in order to allow the physician to visualize the location near the proximal end of the occlusion balloon when the occlusion balloon is inside the body.   In the modified invention, the radiopaque marker disposed on a position of the elongate guidewire just prior the occlusion balloon is the second radiopaque marker.
Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Zadno-Azizi (US Pub. No.: 2006/0200191) and Burgermeister (US Pub. No.: 2004/0193205) as applied to claims 25 and 27 above, and further in view of Kabrick et al. (US Pub. No.: 2008/0103443)
Regarding claims 28-31, Geusen in view of Zadno-Azizi and Burgermeister discloses substantially all the limitations of the claims but fails to disclose a band of heat shrinkable material disposed around the proximal balloon end and the elongate guidewire to secure the proximal balloon end to the elongate guidewire and a band of heat shrinkable material disposed around the distal balloon end and the elongate guidewire to secure the distal balloon end to the elongate guidewire.
Kabrick teaches, in the same field of endeavor (vascular device), a band of heat shrinkable material (Para. [0029], heat-shrink tubing) disposed around a proximal 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the heat bonding between each of the proximal end and distal end of the balloon and the guidewire of Geusen in view of Zadno-Azizi and Burgermeister with heat-shrink tubing as taught by Kabrick as a simple substitution of one known connection means between the balloon and balloon mount portion of a vascular device for another known connection means for securely connecting the balloon to the balloon mount portion of a vascular device.
Claims 2-4, 6, 7, 9, 10, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Millett (US Pub. No.: 2014/0257248), which incorporates by reference Wang et al. (US Pat. No.: 7,004,963), and further in view Coyle (US Pub. No.: 6,743,208).
Regarding claims 2, 3, 10, 24, 25, and 27, Geusen discloses an endovascular delivery system (100, Figs. 1-8), comprising: a prosthesis (106, Fig. 2) comprising a main tubular body (124, Fig. 4) having an open proximal end (the open end around 108, Fig. 5) and opposed open ipsilateral and contralateral legs (126 and 128, Fig. 4); an elongate outer tubular sheath (104, Figs. 1-8) having an open lumen and opposed 
Millett teaches, in the same field of endeavor (endovascular delivery system), an endovascular system (system shown in Figs. 1, 2, and 6-8) comprising an elongate guidewire (201, Figs. 1, 2, and 6-8) comprising a hollow lumen portion (the hollow lumen portion of the guidewire with lumen 227, Figs. 1, 6, and 7), a proximal portion (the proximal portion of the guidewire, Fig. 2), a distal portion (the distal end portion of the guidewire, Figs. 2, 6, and 7), and a balloon mounting portion (the portion of the guidewire with the mounting balloon, Fig. 6) therein between; an inflatable occlusion balloon (225, Figs. 6 and 7) comprising a proximal balloon end that is tapered toward the elongate guidewire  and a distal balloon end that is tapered toward the elongate guidewire (In Para. [[0052]), Millett discloses that the balloon can be the balloon described in Wang USPN 7,004,963 which discloses a balloon with tapered distal and proximal ends as shown in figure 8 of Wang), wherein both the proximal balloon end and the distal balloon end are secured to the balloon mounting portion of the elongate guidewire (Figs. 6 and 7) extending past the open proximal end of the main tubular body of a prosthesis (such as a stent, Fig. 1, 5, and 8 and Para. [0034]); wherein said elongate guidewire comprising a hollow lumen portion (the hollow lumen portion of the guidewire, Figs. 1, 2, 6, and 7) such that the inflatable occlusion balloon is in fluid communication with a balloon inflation material (material that inflates the balloon, Fig. 6 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the endovascular system of Geusen to include an inflatable occlusion balloon secured directly to the balloon mounting portion of the elongate guidewire extending past the open proximal end of the main tubular body of a prosthesis; wherein the elongate guidewire comprises a hollow lumen portion and a balloon mounting portion between a proximal portion and a distal portion of the guidewire; where the hollow lumen portion extends from the proximal portion to the distal portion; wherein said elongate guidewire comprising a hollow portion such that the inflatable occlusion balloon is in fluid communication with a balloon inflation material; wherein the elongate guidewire further includes a hollow portion; wherein the portion of the elongate guidewire over which the occlusion balloon is disposed has porosity for ingress and egress of the balloon inflation material; wherein the balloon inflation material flows directly between the occlusion balloon and the elongate 
Regarding claim 4, Coyle further teaches a guidewire having a plurality of holes (side ports 856, Fig. 8) that are in direct communication with the occlusion balloon (830, Fig. 8).  Before the effective filing date of the claimed invention, it would have been obvious to modify the guidewire of Geusen in view of Millett and Coyle to include a having a plurality of holes as taught by Coyle shown in Fig. 8 in order to facilitate the expansion of the balloon.
Regarding claims 6 and 7, Geusen further teaches a guidewire (176) comprising a metallic material or a polymeric material (Para. 0057]) that are viewable via radiography or fluoroscopy.   Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the guidewire 102 of Geusen to include a metallic material or polymeric material that are viewable via radiography in order to obtain the advantage of allowing the physician to visualize the guidewire using radiography or fluoroscopy.
Regarding claim 9, Coyle further teaches a seal (980, Fig. 9) disposed on a proximal portion of the guidewire (920, Fig. 9). Before the effective filing date of the claimed invention, it would have been obvious to modify the system of Geusen in view of Millett and Coyle to include a seal disposed on the proximal portion of the guidewire in order to control the flow of the inflation fluid (Coyle, Col. 11, line 41- Col. 12 line 9).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Millett (US Pub. No.: 2014/0257248), which incorporates by reference Wang et al. (US Pat. No.: 7,004,963), and Coyle (US  as applied to claim 2 above, and further in view of St. Goar et al. (US Pat. No.: 6,090,096).
Regarding claim 5, Geusen in view of Millett and Coyle discloses substantially all the limitations of the claim as taught above but fails to disclose the balloon inflation material comprises saline and contrast material.  
St. Goar teaches, in the same field of endeavor (material for inflating an occlusion balloon), a balloon inflation material for inflating an occlusion balloon comprises saline and contrast material (Col. 7, lines 36-41).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the balloon inflation material of Geusen in view of Millett and Coyle to include a saline and contrast material as taught by St. Goar in order to obtain the advantage of obtaining images of identifying the location of the balloon inside the balloon.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Millett (US Pub. No.: 2014/0257248), which incorporates by reference Wang et al. (US Pat. No.: 7,004,963), and Coyle (US Pub. No.: 6,743,208) as applied to claim 7 above, and further in view of Jacobsen et al. (US Pat. No.: 6,017,319).
Regarding claim 8, Geusen in view of Millett and Coyle discloses substantially all the limitations of the claim as taught above but fails to disclose a removable mandrel disposed at least partially within the hollow portion of the elongate guidewire for supporting elongate guidewire prior to inflation of the occlusion balloon.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Geusen in view of Millett and Coyle to include a removable mandrel disposed at least partially within the hollow portion of the elongate guidewire for supporting elongate guidewire as taught by Jacobsen in order to obtain the advantage of facilitating the change of curvature of the guidewire as desired by the user (Jacobsen, Col. 2, lines 35-37).  The removable mandrel of the modify system is fully capable to support elongate guidewire prior to inflation of the occlusion balloon since it’s capable to support the elongate guidewire.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Millett (US Pub. No.: 2014/0257248), which incorporates by reference Wang et al. (US Pat. No.: 7,004,963), and Coyle (US Pub. No.: 6,743,208) as applied to claim 25 above, and further in view of Vrba et al. (US Pub. No.: 2002/0072705).
Regarding claim 11, Geusen in view of Millett and Coyle discloses substantially all the limitations of the claim as taught above but fails to disclose a first radiopaque marker disposed on a position of the elongate guidewire just past the occlusion balloon.
Vrba teaches, in the same field of endeavor (balloon inserted into the vascular system), a first radiopaque marker (104, Fig. 11) disposed on a position of the elongate balloon carrier (28, Figs. 1 and 11) just past the balloon (36, Fig. 11).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Millett (US Pub. No.: 2014/0257248), which incorporates by reference Wang et al. (US Pat. No.: 7,004,963), and Coyle (US Pub. No.: 6,743,208), and Vrba et al. (US Pub. No.: 2002/0072705) as applied to claim 11 above, and further in view of Bonnette et al. (US Pub. No.: 2003/0088262).
Regarding claim 12, Geusen in view of Millett, Coyle, and Vrba discloses substantially all the limitations of the claim as taught above but fails to disclose a second radiopaque marker disposed on a position of the elongate guidewire just prior the occlusion balloon.  
Bonnett teaches, in the same field of endeavor (guidewire having an occlusion balloon), a radiopaque marker disposed on a position of an elongate guidewire just prior the occlusion balloon (Para. [0038]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Geusen in view of Millett, Coyle, and Vrba to include a radiopaque marker disposed on a position of the elongate guidewire just prior the occlusion balloon as taught by Bonnette in order to .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Millett (US Pub. No.: 2014/0257248), which incorporates by reference Wang et al. (US Pat. No.: 7,004,963), and Coyle (US Pub. No.: 6,743,208) as applied to claim 25 above, and further in view of Zadno-Azizi (US Pub. No.: 2006/0200191).
Regarding claim 26, Geusen in view of Millett and Coyle discloses substantially all the limitations of the claim as taught above. Geusen further discloses that the endovascular delivery system has an overall outer diameter from about 10 French to about 14 French (Para. [0035]); wherein the elongate guidewire has an outer diameter of about 0.03 inches (Para. [0060] and Fig. 13, the elongate guidewire has an outer diameter of about 0.03 inches since the thickness of the wall of the elongate guidewire is significantly thin/small compared to the diameter of the lumen/hollow region of the elongate guidewire).  However, none of Geusen, Millett, and Coyle discloses that the wall of the inflatable occlusion balloon has a thickness from about 0.0005 inches to about 0.003 inches.
Zadno-Azizi teaches, in the same field of endeavor (endovascular delivery system), an inflatable occlusion balloon that has a wall having a thickness of 0.003 inches (Para. [0314]).  
.
Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geusen et al. (US Pub. No.: 2013/0338752) in view of Millett (US Pub. No.: 2014/0257248), which incorporates by reference Wang et al. (US Pat. No.: 7,004,963), and Coyle (US Pub. No.: 6,743,208) as applied to claims 25 and 27 above, and further in view of Kabrick et al. (US Pub. No.: 2008/0103443)
Regarding claims 28-31, Geusen in view of Millett and Coyle discloses substantially all the limitations of the claims but fails to disclose a band of heat shrinkable material disposed around the proximal balloon end and the elongate guidewire to secure the proximal balloon end to the elongate guidewire and a band of heat shrinkable material disposed around the distal balloon end and the elongate guidewire to secure the distal balloon end to the elongate guidewire.
Kabrick teaches, in the same field of endeavor (vascular device), a band of heat shrinkable material (Para. [0029], heat-shrink tubing) disposed around a proximal balloon end (48, Fig. 1) and an elongate guidewire/vascular device (22, Fig. 1) to secure the proximal balloon end to the elongate guidewire/vascular device and a band of heat shrinkable material (Para. [0029], heat-shrink tubing) disposed around a distal balloon end (49, Fig. 1) and the elongate guidewire/vascular device to secure the distal balloon 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the heat bonding between each of the proximal end and distal end of the balloon and the guidewire of Geusen in view of Millett and Coyle with heat-shrink tubing as taught by Kabrick as a simple substitution of one known connection means between the balloon and balloon mount portion of a vascular device for another known connection means for securely connecting the balloon to the balloon mount portion of a vascular device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-12 and 24-31 have been considered but are moot in view of new ground(s) of rejection.   In response to the argument(s) on pages 8-13 of the remarks, Zadno-Azizi teaches an endovascular system (system shown in Figures 33-46 and at least Paras. [0166], [0208]-[0209], and [0295]-[0302]) comprising an elongate guidewire (combination of 902, 916, 931, and 929, Figs. 35 and 46) comprising a hollow lumen portion (the hollow lumen portion of the guidewire, Figs. 46 and 35), a proximal portion (the proximal portion of the guidewire, Figs 46), a distal portion (the distal end portion of the guidewire, Figs. 46 an 35), and a balloon mounting portion (the portion of the guidewire with the mounting balloon) therein between; an inflatable occlusion balloon (911, Fig. 46 or Fig. 35) comprising a proximal balloon end (the proximal balloon end of 911 around 912 is tapered toward the elongate guidewire, Fig. 35) that is tapered toward the elongate 

    PNG
    media_image1.png
    646
    723
    media_image1.png
    Greyscale


In response the argument(s) on page 13 of the remarks, the newly applied prior art, Kabrick, teaches a band of heat shrinkable material (Para. [0029], heat-shrink tubing) disposed around a proximal balloon end (48, Fig. 1) and an elongate guidewire/vascular device (22, Fig. 1) to secure the proximal balloon end to the elongate guidewire/vascular device and a band of heat shrinkable material (Para. [0029], heat-shrink tubing) disposed around a distal balloon end (49, Fig. 1) and the elongate guidewire/vascular device to secure the distal balloon end to the elongate guidewire/vascular device (Figs. 1 and Para. [0029]).  Furthermore, Kabrick specifically 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/            Primary Examiner, Art Unit 3771